BRYAN SCHRODER
United States Attorney

ANDREA STEWARD
Assistant United States Attorney
Federal Building & U.S. Courthouse
222 West 7th Avenue, Room 253
Anchorage, Alaska 99513-7567
Phone: (907) 271-5071
Fax: (907) 271-1500
Email: aunnie.steward@usdoj.gov

Attorneys for Plaintiff


                     IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF ALASKA

 UNITED STATES OF AMERICA,                  ) No.
                                            )
                      Plaintiff,            )
                                            )
        vs.                                 )
                                            )
 WALTER EARL,                               )
                                            )
                      Defendant.
                                            )

                                   PLEA AGREEMENT

              Unless the parties jointly inform the Court in writing of
              any additional agreements, this document in its entirety
              contains the terms of the plea agreement between the
              defendant and the United States. This agreement is
              limited to the District of Alaska; it does not bind other
              federal, state, or local prosecuting authorities.




      Case 3:20-cr-00034-SLG-MMS Document 2 Filed 04/23/20 Page 1 of 22
I.     SUMMARY OF AGREEMENT, FEDERAL RULE OF CRIMINAL
       PROCEDURE 11

       A.     Summary of Agreement

       The defendant agrees to plead guilty to the following counts of the Information in

this case: Counts: 1, 2, and 3 - Lacey Act Violations, in violation of 16 U.S.C.

§ 3372(a)(1); and 4 - Tax Evasion, in violation of 26 U.S.C. § 7201. The defendant

agrees to pay $216,054 as restitution for tax loss for count 4 in the Information, for

calendar years 2013, 2014, 2015, 2016 and 2017. Further, the defendant agrees to

abandon his interest in the wildlife items seized from his business entity, “The Antique

Gallery,” listed in the Addendum attached to this plea agreement. The defendant agrees

to have imposed as a condition of supervised release that he come into Internal Revenue

taxpayer compliance by paying all individual income taxes due through the date of this

agreement.

       The United States agrees not to prosecute the defendant further for any other

offense related to conduct known to the government that resulted in the charges contained

in the Information. The United States agrees that the $216,054 is the tax loss, including

the relevant conduct, for the purposes of calculating the defendant’s Base Offense Level

under the U.S. Sentencing Guidelines (U.S.S.G or Guidelines).

       The defendant will waive all rights to appeal the convictions and sentence imposed

under this agreement. The defendant will also waive all rights to collaterally attack the

convictions and sentence, except on the grounds of ineffective assistance of counsel or

the voluntariness of the pleas.


U.S. v. Walter Earl
                                        Page 2 of 22
      Case 3:20-cr-00034-SLG-MMS Document 2 Filed 04/23/20 Page 2 of 22
       B.     Federal Rule of Criminal Procedure 11

       Unless the parties otherwise inform the Court in writing, Federal Rule of Criminal

Procedure 11(c)(1)(A) will control this plea agreement. Thus, the defendant may not

withdraw from this agreement or the guilty pleas if the Court rejects the parties’

sentencing recommendations at the sentencing hearing.

II.    CHARGES, ELEMENTS, FACTUAL BASIS, STATUTORY PENALTIES
       AND OTHER MATTERS AFFECTING SENTENCE

       A.     Charges

              1.      The defendant agrees to plead guilty to the following counts of

                      the Information:

       Counts 1, 2, and 3: Lacey Act Violations, a violation of 16 U.S.C. § 3372(a)(1)

       Count 4: Tax Evasion, a violation of 26 U.S.C. § 7201

       B.     Elements

       The elements of the charges in Counts 1, 2, and 3, to which the defendant is

pleading guilty are as follows:

              1.      The defendant knew that the wildlife, to wit; a walrus head mount,

                      had been taken, possessed, transported, and sold in violation of the

                      Marine Mammal Protection Act;

              2.      The market value of the wildlife exceeded $350, and;

              3.      The defendant knowingly engaged in conduct to sell the walrus head

                      mount after it had been taken, possessed, transported and sold in

                      violation of the Marine Mammal Protection Act.


U.S. v. Walter Earl
                                         Page 3 of 22
      Case 3:20-cr-00034-SLG-MMS Document 2 Filed 04/23/20 Page 3 of 22
       The elements of the charge in Count 4 to which the defendant is pleading guilty

are as follows:

              1.      An affirmative act constituting an attempt to evade or defeat a tax or

                      the payment thereof;

              2.      An additional tax due and owing; and

              3.      Willfulness.

       C.     Factual Basis

       The defendant admits the truth of the allegations in Counts 1, 2, 3, and 4, of the

Information and the truth of the following statement, and the parties stipulate that the

Court may rely upon this statement to support the factual basis for the guilty pleas and for

the imposition of the sentence:

       The defendant, Walter Earl, was the owner of the Antique Gallery, located on

Fourth Avenue, in Anchorage, Alaska. As part of his business, the defendant routinely

trafficked in illegal walrus ivory. The defendant bought walrus ivory from sellers

knowing it was illegal for him to do so. The defendant thereafter, and for many years,

sold the walrus ivory at a significant profit through the Antique Gallery. The defendant

also willfully evaded paying taxes due and owing on the income he earned at his store,

including income earned from the illegal wildlife sales. The defendant also illegally

bought and sold firearms without a required Alcohol, Tobacco and Firearms dealer’s

license and further failed to pay taxes on these illegal firearms sales.

       As part of the factual basis, the parties agree to the following facts which are

charged in Counts 1, 2, 3 and 4 of the Information:

U.S. v. Walter Earl
                                        Page 4 of 22
      Case 3:20-cr-00034-SLG-MMS Document 2 Filed 04/23/20 Page 4 of 22
       Count 1:

       On September 27, 2017, the defendant illegally purchased a walrus ivory head

mount for $900. The defendant falsely told the seller that he was legally allowed to

purchase the walrus ivory because he employed Alaska natives, when the defendant knew

that was not true. On October 2, 2017, the defendant sold this illegal walrus ivory head

mount for $2,500. The defendant told the purchaser a false story about the source of the

walrus ivory to conceal the fact that the sale was illegal. On November 7, 2017, the

defendant falsely told U.S. Fish and Wildlife agents that the walrus ivory head mount was

“Pre-Act” and therefore legal to sell, when the defendant knew this was not true.

       Count 2:

       On June 19, 2017, the defendant illegally purchased a walrus ivory head mount for

$1,400. On August 28, 2017, the defendant illegally sold this walrus ivory head mount

for $9,500. The defendant falsely notarized a statement that the walrus ivory head mount

was “Pre-Act” and therefore legal for him to sell, when he knew that was not true.

       Count 3:

       On July 23, 2017, the defendant illegally purchased a walrus ivory head mount for

$2,800. On August 12, 2017, the defendant illegally sold this walrus ivory head mount

for $5,500. The defendant knew it was illegal for him to purchase and sell this walrus

ivory head mount.

       Count 4:

       The defendant received gross income in the years 2013, 2014, 2015, 2016, and

2017, that the defendant knew required him to file a tax return by the required date. The

U.S. v. Walter Earl
                                       Page 5 of 22
      Case 3:20-cr-00034-SLG-MMS Document 2 Filed 04/23/20 Page 5 of 22
defendant did not, however, file an individual income tax return, Form 1040, for the said

years by the last day prescribed for the filing. The gross income received by the

defendant in said years included gross income from the defendant’s solely owned

business, Antique Gallery, located in Anchorage, Alaska. The defendant received

adjusted gross income totaling $679,245 for the years 2013 through 2017.

       The defendant evaded paying income tax from at least 2013 through 2017. The

defendant has tax due and owing of $53,145 in 2013, $18,751 in 2014, $66,847 for 2015,

$60,997 for 2016, and $16,314 for 2017, for a total of $216,054 of taxes due and owing.

The defendant took many steps to willfully evade assessment and payment of these taxes.

In addition to not filing individual tax returns the defendant also committed the following

affirmative acts of evasion; structuring transactions at various financial institutions to

avoid reporting requirements, instructing his employees to not to report the income they

earned from the defendant, keeping inadequate business records, and use of cash, all of

which was done to avoid creating records of revenue and income.

       Regarding the defendant’s structuring activity, the defendant engaged in conduct

intended, at least in part, to conceal and mislead the IRS as to his income by causing

financial institutions to fail to file required reports to the United States Department of the

Treasury. In 2015 and 2016, the defendant directed the cashing of checks totaling more

than $1 million written in amounts just under $10,000 at Wells Fargo, for the purpose of

avoiding reporting requirements. Additionally, in 2017 and 2018, the defendant directed

the cashing of checks totaling more than $450,000 in amounts just under $10,000 at

Alaska USA, for the purpose of avoiding reporting requirements. Finally, in 2014

U.S. v. Walter Earl
                                        Page 6 of 22
      Case 3:20-cr-00034-SLG-MMS Document 2 Filed 04/23/20 Page 6 of 22
through 2017, the defendant deposited cash in excess of $200,000 in amounts under

$10,000 at Northrim Bank, for the purpose of avoiding reporting requirements.

       Specifically, for the tax year 2015 charged in Count 4 of the Information, as noted

above, the defendant has tax due and owing of $60,997. The defendant took many steps

to willfully evade assessment and payment of tax for the 2015 tax-year as detailed above.

This included the defendant instructing his employees not to report the income they

earned from him, keeping inadequate business records, and use of cash, all of which was

done to avoid creating records of revenue and income. Regarding the affirmative act of

structuring, in the tax year 2015 the defendant cashed $599,075 in checks at Wells Fargo.

       Relevant Conduct:

       Lacey Act:

       As part of the defendant’s scheme to illegally buy and sell walrus ivory, the

defendant illegally purchased more than 50 walrus tusks he intended to sell illegally. The

total market value for these tusks is approximately $27,860.

       Tax Evasion:

       The defendant did not report to the Internal Revenue Service the income in excess

of $10,000 he made from the illegal walrus ivory sales set out in Counts 1, 2, and 3.

       The defendant did not file a tax return reporting his income for the years 1998

through 2017.

       Illegal Firearm Business:

       From at least the timeframe of the Information, the defendant was in the business

of selling firearms without the required license in violation of 18 U.S.C. § 922(a)(1)(A),

U.S. v. Walter Earl
                                       Page 7 of 22
      Case 3:20-cr-00034-SLG-MMS Document 2 Filed 04/23/20 Page 7 of 22
and 923(a)(1)(D). The defendant agrees to cease his illegal buying and selling of

firearms and to use a licensed dealer to conduct any purchases or sales of firearms.

       D.     Statutory Penalties and Other Matters Affecting Sentence

              1.      Statutory Penalties

       The maximum statutory penalties applicable to the charges to which the defendant

is pleading guilty, based on the facts to which the defendant will admit in support of the

guilty pleas, are as follows:

              Counts 1, 2, and 3: 16 U.S.C. § 3372(a)(1) (Lacey Act Violations)

              1) 5 years imprisonment;

              2) $250,000 fine; and

              3) three years supervised release.

              Count 4: 26 U.S.C. § 7201 (Tax Evasion)

              1) 5 years imprisonment;

              2) $250,000 fine; and

              3) 3 years supervised release.

              2.      Other Matters Affecting Sentence

                      a.        Conditions Affecting the Defendant’s Sentence

       The following conditions may also apply and affect the defendant’s sentence: 1)

pursuant to Comment 7 of U.S.S.G. § 5E1.2, the Court may impose an additional fine to

pay the costs to the government of any imprisonment and supervised release term; 2)

pursuant to 18 U.S.C.§ 3612(f), unless otherwise ordered, if the Court imposes a fine of

more than $2,500, interest will be charged on the balance not paid within 15 days after

U.S. v. Walter Earl
                                         Page 8 of 22
      Case 3:20-cr-00034-SLG-MMS Document 2 Filed 04/23/20 Page 8 of 22
the judgment date; 3) upon violating any condition of supervised release, a further term

of imprisonment equal to the period of the supervised release may be imposed, with no

credit for the time already spent on supervised release; 4) the Court may order the

defendant to pay restitution pursuant to the 18 U.S.C. § 3663 and U.S.S.G. § 5E1.1, and

if 18 U.S.C. § 3663A (mandatory restitution for certain crimes) applies, the Court shall

order the defendant to pay restitution.

                      b.    Payment of Special Assessment

       The defendant agrees to pay the entire special assessment in this case on the day

the Court imposes the sentence. All payments will be by check or money order, and are

to be delivered to the Clerk of Court, United States District Court, 222 W. 7th Ave. Box

4, Rm. 229, Anchorage, AK 99513-7564.

                      c.    Consequences of Felony Conviction

       Any person convicted of a federal felony offense may lose or be denied federal

benefits including any grants, loans, licenses, food stamps, welfare or other forms of

public assistance, as well as the right to own or possess any firearms, the right to vote, the

right to hold public office, and the right to sit on a jury. If applicable, any defendant who

is not a United States citizen may be subject to deportation from the United States

following conviction for a criminal offense, be denied citizenship, and not permitted to

return to the United States unless the defendant specifically receives the prior approval of

the United States Attorney General. In some circumstances, upon conviction for a

criminal offense, any defendant who is a naturalized United States citizen may suffer

adverse immigration consequences, including but not limited to possible denaturalization.

U.S. v. Walter Earl
                                          Page 9 of 22
      Case 3:20-cr-00034-SLG-MMS Document 2 Filed 04/23/20 Page 9 of 22
       E.     Restitution

       The defendant agrees that the Court will order restitution to the Internal Revenue

Service in the amount of $216,054 in tax loss for the years 2013 through 2017.

Defendant agrees that the total amount of restitution reflected in this agreement results

from defendant's criminal conduct. Defendant agrees not to file any claim for refund of

taxes or interest represented by any amount of restitution paid pursuant to this agreement.

Defendant agrees that restitution is due and payable immediately after the judgment is

entered and is subject to immediate enforcement, in full, by the United States. If the

Court imposes a schedule of payments, Defendant agrees that the schedule of payments is

a schedule of the minimum payment due, and that the payment schedule does not prohibit

or limit the methods by which the United States may immediately enforce the judgment

in full. The IRS will use the amount of restitution ordered as the basis for a civil

assessment under 26 U.S.C. § 6201(a)(4).

       Defendant does not have the right to challenge the amount of this restitution-based

assessment. See 26 U.S.C. § 6201(a)(4)(C). Neither the existence of a restitution

payment schedule nor Defendant's timely payment of restitution according to that

schedule will preclude the IRS from immediately collecting the full amount of the

restitution-based assessment. Defendant is entitled to receive credit for restitution paid

pursuant to this plea agreement against those assessed civil tax liabilities due and owing

for the same periods for which restitution was ordered.

       Defendant understands and agrees that the plea agreement does not resolve the

Defendant’s civil tax liabilities, that the IRS may seek additional taxes, interest, and

U.S. v. Walter Earl
                                       Page 10 of 22
     Case 3:20-cr-00034-SLG-MMS Document 2 Filed 04/23/20 Page 10 of 22
penalties from Defendant relating to the conduct covered by this plea agreement and for

conduct relating to another time period, and that satisfaction of the restitution debt does

not settle, satisfy, or compromise Defendant’s obligation to pay any remaining civil tax

liability. Defendant authorizes release of information to the IRS for purposes of making

the civil tax and restitution-based assessments.

       Defendant understands that he is not entitled to credit with the IRS for any

payment until the payment is received by the IRS. If full payment cannot be made

immediately, Defendant agrees to make a complete and accurate financial disclosure to

the IRS on forms prescribed by the IRS (including, but not limited to, IRS Form 433-A

and Form 433-B, as appropriate), and to disclose to the IRS any and all additional

financial information and financial statements provided to the probation office.

Defendant also agrees to provide the above-described information to the probation office.

       Defendant agrees to send all payments made pursuant to the Court's restitution

order to the Clerk of the Court at the following address:

       United States District Court
       222 W. 7th Ave.
       Box 4, Rm. 229
       Anchorage, AK 99513-7564

       With each payment to the Clerk of the Court made pursuant to the District

Court's restitution order, defendant will provide the following information:

       1.     Defendant's name and Social Security number;

       2.     The District Court and the docket number assigned to this case;

       3.     Tax year(s) or period(s) for which restitution has been ordered; and


U.S. v. Walter Earl
                                       Page 11 of 22
     Case 3:20-cr-00034-SLG-MMS Document 2 Filed 04/23/20 Page 11 of 22
        4.    A statement that the payment is being submitted pursuant to the District
              Court's restitution order.

        Defendant agrees to include a request that the Clerk of the Court send the

information, along with Defendant's payments, to the IRS address below:

        IRS - RACS
        Attn: Mail Stop 6261, Restitution
        333 W. Pershing Ave.
        Kansas City, MO 64108.

        F.    Voluntary Abandonment

        “Personal property” to be voluntarily abandoned under this agreement include the

items attached as an Addendum to this Plea Agreement. The defendant warrants that the

defendant had sole possession and ownership of the property referenced above, and that

there are no claims to, or liens or encumbrances on the property referenced above.

Defendant will take all steps as requested by the United States to pass clear title to the

property, including but not limited to, executing documents, and testifying truthfully in

any legal proceeding. The defendant agrees to forever abandon and disclaim any right,

title, and interest the defendant may have in the property listed in the Addendum to this

Plea Agreement, and warrant to the Court free, clear and unencumbered title to this

property.

III.    ADVISORY UNITED STATES SENTENCING GUIDELINES, GUIDELINE
        APPLICATION AGREEMENTS, SENTENCING RECOMMENDATIONS

        A.    Advisory United States Sentencing Guidelines

        The Court must consult the advisory United States Sentencing Commission

Guidelines [U.S.S.G.] as well as the factors set forth in 18 U.S.C. § 3553(a) when


U.S. v. Walter Earl
                                       Page 12 of 22
       Case 3:20-cr-00034-SLG-MMS Document 2 Filed 04/23/20 Page 12 of 22
considering the sentence to impose. The U.S.S.G. do not establish the statutory

maximum or minimum sentence applicable to the offenses to which the defendant is

pleading guilty. The U.S.S.G. are not mandatory and the Court is not bound to impose a

sentence recommended by the U.S.S.G.

       B.     Guideline Application Agreements

       The parties have no agreements on any guideline applications unless set forth

below in this section.

              1.      Acceptance of Responsibility

       If the United States concludes that the defendant has satisfied the criteria set out in

U.S.S.G. § 3E1.1 and the applicable application notes, the United States agrees to

recommend the defendant for a two level downward adjustment for acceptance of

responsibility and, if U.S.S.G. § 3E1.1(b) applies, to move for the additional one level

adjustment for acceptance of responsibility. If, at any time prior to imposition of the

sentence, the United States concludes that the defendant has failed to fully satisfy the

criteria set out in U.S.S.G. § 3E1.1, or has acted in a manner inconsistent with acceptance

of responsibility, the United States will not make or, if already made, will withdraw this

recommendation and motion.

       C.     Sentencing Recommendations

       The United States Probation Office will prepare the defendant’s pre-sentence

report in which it will include a recommended calculation of the defendant’s sentence

range under the U.S.S.G. Both the United States and the defendant will have the

opportunity to argue in support of or in opposition to the guideline sentence range

U.S. v. Walter Earl
                                       Page 13 of 22
     Case 3:20-cr-00034-SLG-MMS Document 2 Filed 04/23/20 Page 13 of 22
calculation the U.S.P.O. recommends, as well as present evidence in support of their

respective sentencing arguments.

       The parties agree to recommend that the Court order a fine of $5,000 for Count 1,

$19,000 for Count 2, and $11,000 for Count 3, for a total of $35,000 in fines for the

Lacey Act counts. The check for these fines will include a “deposit account notation”

that indicates the “Lacey Act Reward Account.” These fines collected by the clerk’s

office should be forwarded to the following address:

       U.S. Fish and Wildlife Service
       Cost Accounting Section
       PO Box 272065
       Denver, CO 80227-9060


       The parties agree to recommend that the Court order a fine of $150,000 for Count

4 Tax Evasion.

       The parties are free to recommend to the Court their respective positions on the

appropriate sentence to be imposed in this case based on the stipulated facts set forth in

Section II.C, any additional facts established at the imposition of sentence hearing, the

applicable statutory penalty sections, the advisory U.S.S.G., and the sentencing factors

set forth in 18 U.S.C. § 3553.

IV.    ADDITIONAL AGREEMENTS BY UNITED STATES

       In exchange for the defendant’s guilty pleas and the Court’s acceptance of the

defendant’s pleas and the terms of this agreement, the United States agrees that it will not

prosecute the defendant further for any other offense – now known – arising out of the



U.S. v. Walter Earl
                                        Page 14 of 22
      Case 3:20-cr-00034-SLG-MMS Document 2 Filed 04/23/20 Page 14 of 22
subject of the investigation related to the charges brought in the Information in this case

and the defendant’s admissions set forth in Section II.C.

       Provided, however, if the defendant’s guilty pleas or sentence are rejected,

withdrawn, vacated, reversed, set aside, or modified, at any time, in any proceeding, for

any reason, the United States will be free to prosecute the defendant on all charges arising

out of the investigation of this case including any charges dismissed pursuant to the terms

of this agreement, which charges will be automatically reinstated as well as for perjury

and false statements. The defendant hereby agrees that he waives any defense that the

statute of limitations bars the prosecution of such a reinstated charge.

V.     WAIVER OF TRIAL RIGHTS, APPELLATE RIGHTS, COLLATERAL
       ATTACK RIGHTS, CLAIM FOR ATTORNEY FEES AND COSTS, AND
       RULE 410

       A.     Trial Rights

       Being aware of the following, the defendant waives these trial rights:

                  If pleading to an Information, the right to have the charges presented to

                  the grand jury prior to entering the guilty plea;

                  The right to a speedy and public trial by jury on the factual issues

                  establishing guilt or any fact affecting the mandatory minimum and

                  statutory penalties, and any issue affecting any interest in any assets

                  subject to forfeiture;

                  The right to object to the composition of the grand or trial jury;

                  The right to plead not guilty or to persist in that plea if it has already

                  been made;
U.S. v. Walter Earl
                                           Page 15 of 22
     Case 3:20-cr-00034-SLG-MMS Document 2 Filed 04/23/20 Page 15 of 22
                  The right to be presumed innocent and not to suffer any criminal penalty

                  unless and until the defendant’s guilt is established beyond a reasonable

                  doubt;

                  The right to be represented by counsel at trial and if necessary to have a

                  counsel appointed at public expense to represent the defendant at trial –

                  the defendant is not waiving the right to have counsel continue to

                  represent the defendant during the sentencing phase of this case;

                  The right to confront and cross examine witnesses against the defendant,

                  and the right to subpoena witnesses to appear in the defendant’s behalf;

                  The right to remain silent at trial, with such silence not to be used

                  against the defendant, and the right to testify in the defendant’s own

                  behalf; and

                  The right to contest the validity of any searches conducted on the

                  defendant’s property or person.

       B.     Appellate Rights

       The defendant waives the right to appeal the convictions resulting from the entry

of guilty pleas to the charges set forth in this agreement. The defendant further agrees

that if the Court imposes a sentence that does not exceed the statutory maximum penalties

– as set forth in Section II.D above in this agreement, the defendant waives without

exception the right to appeal on all grounds contained in 18 U.S.C. § 3742 the sentence

the Court imposes. The defendant understands that this waiver includes, but is not

limited to, forfeiture (if applicable), terms or conditions of probation (if applicable) or
U.S. v. Walter Earl
                                        Page 16 of 22
     Case 3:20-cr-00034-SLG-MMS Document 2 Filed 04/23/20 Page 16 of 22
supervised release, any fines or restitution, and any and all constitutional (or legal)

challenges to defendant’s convictions and guilty pleas, including arguments that the

statutes to which defendant is pleading guilty are unconstitutional, and any and all claims

that the statement of facts provided herein is insufficient to support defendant’s pleas of

guilty.

          The defendant agrees that the appellate and collateral attack waivers contained

within this agreement will apply to any 18 U.S.C. § 3582(c) modifications, as well as the

district court’s decision to deny any such modification.

          Should the defendant file a notice of appeal in violation of this agreement, it will

constitute a material breach of the agreement. The government is free to reinstate any

dismissed charges, and withdraw any motions for downward departures, or sentences

below the mandatory minimum made pursuant to 18 U.S.C. § 3553(e).

          C.     Collateral Attack Rights

          The defendant agrees to waive all rights to collaterally attack the resulting

convictions and/or sentence – including forfeiture (if applicable) or terms or conditions of

probation (if applicable) or supervised release, and any fines or restitution – the Court

imposes. The only exceptions to this collateral attack waiver are as follows: 1) any

challenge to the conviction or sentence alleging ineffective assistance of counsel – based

on information not now known to the defendant and which, in the exercise of reasonable

diligence, could not be known by the defendant at the time the Court imposes sentence;

and 2) a challenge to the voluntariness of the defendant’s guilty pleas.



U.S. v. Walter Earl
                                          Page 17 of 22
     Case 3:20-cr-00034-SLG-MMS Document 2 Filed 04/23/20 Page 17 of 22
       D.     Claim for Attorney Fees and Costs

       Because this is a negotiated resolution of the case, the parties waive any claim for

the award of attorney fees and costs from the other party.

       E.     Evidence Rule 410 and Fed. R. Crim. P. 11(f)

       By signing this agreement, the defendant admits the truth of the facts in the

Factual Basis portion of this agreement set forth in Section II.C. The defendant agrees

that the statements made by him in signing this agreement shall be deemed usable and

admissible against the defendant as stipulations in any hearing, trial or sentencing that

may follow. The foregoing provision acts as a modification, and express waiver, of

Federal Rule of Evidence 410 and Federal Rule of Criminal Procedure 11(f), and is

effective upon the defendant’s in-court admission to the factual basis supporting the

pleas. This provision applies regardless of whether the court accepts this plea agreement.

       F.     Potential Plea before Magistrate Judge

       The defendant has the right to enter a plea before a United States District Court

Judge. The Defendant, defense counsel, and the attorney for the Government consent to

have the Defendant’s pleas taken by a United States Magistrate Judge pursuant to Fed. R.

Cr. P. 11 and 59. The parties understand that if the Magistrate Judge recommends that the

pleas of guilty be accepted, a pre-sentence investigation report will be ordered pursuant to

Fed. R. Crim. P. 32. The parties agree to file objections to the Magistrate Judge’s Report

and Recommendation within seven calendar days, thereby shortening the time for

objections set forth in Fed. R. Crim. P. 59. The District Court Judge will decide whether

to accept this plea agreement at the time it imposes sentence in the case. The defendant

U.S. v. Walter Earl
                                       Page 18 of 22
     Case 3:20-cr-00034-SLG-MMS Document 2 Filed 04/23/20 Page 18 of 22
agrees that if the defendant is pleading guilty to an offense described in Title 18, United

States Code, Section 3142(f)(1)(A), (B), or (C) (involving a crime of violence, a crime

punishable by a maximum sentence of life or death, or a Title 21 controlled substance

offense for which the maximum sentence is ten years or more), that the defendant will

remand into custody on the day that he/she agrees in court to the factual basis supporting

the plea. The defendant further agrees not to seek release at any time between the date of

the guilty plea before the Magistrate Judge and the date of imposition of sentence before

the District Court Judge.

VI.     ADEQUACY OF THE AGREEMENT

        Pursuant to Local Criminal Rule 11.2(d)(7), this plea agreement is appropriate in

that it conforms with the sentencing goals that would otherwise be applicable to the

defendant’s case if the defendant had gone to trial and had been convicted on all counts in

the charging instrument.

VII.    THE DEFENDANT’S ACCEPTANCE OF THE TERMS OF THIS PLEA
        AGREEMENT

        I, Walter Earl, the defendant, affirm this document contains all of the agreements

made between me – with the assistance of my attorney – and the United States regarding

my pleas. There are no other promises, assurances, or agreements the United States has

made or entered into with me that have affected my decision to enter any plea of guilty or

to enter into this agreement. If there are any additional promises, assurances, or

agreements, United States and I will jointly inform the Court in writing before I enter my

guilty pleas.


U.S. v. Walter Earl
                                       Page 19 of 22
       Case 3:20-cr-00034-SLG-MMS Document 2 Filed 04/23/20 Page 19 of 22
Case 3:20-cr-00034-SLG-MMS Document 2 Filed 04/23/20 Page 20 of 22
Case 3:20-cr-00034-SLG-MMS Document 2 Filed 04/23/20 Page 21 of 22
        4/20/20
                               Bly -8L




Case 3:20-cr-00034-SLG-MMS Document 2 Filed 04/23/20 Page 22 of 22
